DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Szalach (Reg. 53,665) on August 31, 2022 and September 8, 2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A sole structure for an article of footwear having an upper, the sole structure comprising:
	an outsole defining a ground-contacting surface;
	a midsole disposed between the outsole and the upper and including a heel midsole portion and a separate forefoot midsole portion;
	a plate attached to the midsole and defining a recess extending continuously from a medial side edge of the sole structure to a lateral side edge of the sole structure in a direction away from the outsole and toward the upper, the recess including a first retainer, and

	a first cushion having a first portion received within the recess between the heel midsole portion and the forefoot midsole portion, the first portion engaging the first retainer to maintain a desired position of the first cushion relative to the plate.

2. (Original) The sole structure of Claim 1, wherein the first cushion has a second portion extending from the recess in a direction toward the outsole.

3. (Cancelled)

4. (Currently Amended) The sole structure of Claim 1, wherein the first retainer is disposed closer to one of the medial side edge and the lateral side edge than the other of the medial side edge and the lateral side edge.

5. (Original) The sole structure of Claim 1, further comprising a second retainer disposed within the recess.

6. (Currently Amended) The sole structure of Claim 5, wherein the first retainer is disposed adjacent to one of the medial side edge of the sole structure and the lateral side edge of the sole structure and the second retainer is disposed adjacent to the other of the medial side edge and the lateral side edge.

7. (Original) The sole structure of Claim 6, wherein the first retainer and the second retainer are aligned with one another across a width of the sole structure.

8. (Original) The sole structure of Claim 5, further comprising a second cushion having a first portion received within the recess, the first portion of the second cushion engaging the second retainer to maintain a desired position of the second cushion relative to the plate.

9. (Original) The sole structure of Claim 8, wherein at least one of the first cushion and the second cushion is a fluid-filled chamber.

10. (Original) The sole structure of Claim 1, wherein the first retainer is a flange integrally formed with the plate, the first retainer extending from a surface of the plate within the recess and in a direction toward the outsole.

11. (Currently Amended) A sole structure for an article of footwear having an upper, the sole structure comprising:
	an outsole defining a ground-contacting surface;
	a midsole disposed between the outsole and the upper and including a heel midsole portion and a separate forefoot midsole portion;
	a plate attached to the midsole and including a main surface and a first surface offset from the main surface in a direction toward the upper to define a recess extending continuously from a medial side edge of the sole structure to a lateral side edge of the sole structure, the plate including a first retainer extending from the first surface of the plate in a direction toward the outsole; and 
	a first cushion opposing the first surface of the plate between the heel midsole portion and the forefoot midsole portion and engaging the first retainer to maintain a desired position of the first cushion relative to the plate.

12-13. (Cancelled)

14. (Currently Amended) The sole structure of Claim 11, wherein the first retainer is disposed closer to one of the medial side edge and the lateral side edge than the other of the medial side edge and the lateral side edge.

15. (Original) The sole structure of Claim 11, further comprising a second retainer extending from the first surface of the plate in a direction toward the outsole.

16. (Currently Amended) The sole structure of Claim 15, wherein the first retainer is disposed adjacent to one of the medial side edge of the sole structure and the lateral side edge of the sole structure and the second retainer is disposed adjacent to the other of the medial side edge and the lateral side edge.

17. (Original) The sole structure of Claim 16, wherein the first retainer and the second retainer are aligned with one another across a width of the sole structure.

18. (Original) The sole structure of Claim 15, further comprising a second cushion opposing the first surface of the plate and engaging the second retainer to maintain a desired position of the second cushion relative to the plate.

19. (Original) The sole structure of Claim 18, wherein at least one of the first cushion and the second cushion is a fluid-filled chamber.

20. (Original) The sole structure of Claim 11, wherein the first retainer is a flange integrally formed with the plate.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Connell et al. (US 2018/0213886).
Connell discloses a sole structure for an article of footwear having an upper (12)(See Annotated Figure 55) , the sole structure comprising: an outsole (38k) defining a ground-contacting surface (See Annotated Figure 55); a midsole disposed between the outsole (38k) and the upper (12) and including a heel midsole portion (154k) and a separate forefoot midsole portion (See Annotated Figure 55); a plate (266) attached to the midsole.
However, Connell does not teach defining a recess extending continuously from a medial side edge of the sole structure to a lateral side edge of the sole structure.
Therefore, it is the examiner’s position that one having ordinary skill in the art would only arrive at Applicant’s claimed invention using improper hindsight reconstruction based on information gleaned from applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732